internal_revenue_service number release date index number ------------------------------ --------------------------------------------------------------- ------- ----------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b02 plr-118943-04 date may trust ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ a b ----------------------- -------------------------- -------------------------- state ---------- d1 d2 d3 d4 a b c ------------------- ------------------ ---------------- -------------- --- ---- --- dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of trust by its authorized representative requesting rulings under sec_664 sec_507 sec_1001 and sec_4941 of the internal_revenue_code the information submitted states that a created trust a charitable_remainder_unitrust crut on d1 a and a’s spouse b are entitled to receive payments of the unitrust amounts under the trust instrument the trust instrument provides that the trustee will pay to a and b for their concurrent and consecutive lifetimes a unitrust_amount equal to the lesser_of a the trust income for the taxable_year as defined in sec_643 and the regulations thereunder or b a percent of the net fair_market_value of the assets of the trust valued as of the first day of each taxable_year of the trust the plr-118943-04 valuation_date upon the death of a or b the entire unitrust_amount is to be paid to the survivor the payments of the unitrust amounts shall also include any amount of trust income for the year that is in excess of the amount required under b above to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed at a percent of the net fair_market_value of the trust assets a is currently the sole trustee of trust upon the death of the survivor the trustee shall distribute all of the principal and income of trust to a charity or charities described in sec_170 sec_170 sec_2055 and sec_2522 designated by a a has not irrevocably designated any charity as remainderman if a has not made a designation before a’s death then b shall make the designation a and b propose to terminate trust a as trustee will make a one-time lump sum distribution to a b and public_charities designated by a equal to the present_value of their respective interests effective on the date of termination a represents that this early termination is allowable under state law a’s date of birth is d2 and a is aware of no physical condition that would decrease a’s normal life expectancy a‘s personal physician submitted a statement confirming that there was no indication that a’s life expectancy was less than would otherwise be expected for a person a’s age b’s date of birth is d3 and b is aware of no physical condition that would decrease b’s normal life expectancy b‘s personal physician submitted a statement confirming that there was no indication that b’s life expectancy was less than would otherwise be expected for a person b’s age ruling sec_664 defines a crut for the purposes of sec_664 as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for the life or lives of such individual or individuals c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a gratuitous transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value plr-118943-04 determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument of a crut may provide that the trustee shall pay the income_beneficiary for any year a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts based solely on the facts and representations submitted we conclude that the early termination of trust allowed by state law will not cause trust to be disqualified as a crut under sec_664 this ruling is conditioned on a b and trust treating the early termination as described in ruling sec_2 through below ruling sec_2 sec_507 imposes a tax on a private_foundation under certain circumstances sec_507 defines the term substantial_contributor to include in the case of a_trust the creator of the trust sec_664 generally exempts cruts as defined in sec_664 and above from income_tax sec_4941 imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines self-dealing as including any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that for purposes of subchapter_a of chapter of subtitle d of title_26 the term disqualified_person includes with respect to a private_foundation a person who is a substantial_contributor to the foundation or a foundation_manager within the meaning of sec_4946 sec_4946 provides that for purposes of sec_4946 the term substantial_contributor means a person who is described in sec_507 plr-118943-04 sec_4946 provides that for purposes of subchapter_a of chapter of subtitle d of title_26 the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4947 provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in essence that payments of income by a crut to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4947 sec_1_7520-3 of the income_tax regulations provides that the standard sec_7520 annuity life_estate or remainder factor may not be used to value a restricted beneficial_interest however a special factor may be used to value a restricted beneficial_interest in some circumstances sec_1_7520-3 provides that the standard factor for an ordinary remainder_interest represents the present worth of the right to receive dollar_figure at the end of a defined period sec_1_7520-3 provides that the standard factor for an ordinary life_estate interest represents the right to receive the use of dollar_figure for a defined period trust is a split-interest trust described in sec_4947 by being described in sec_4947 trust is subject_to the provisions of sec_507 and sec_4941 and certain other provisions as if it were a private_foundation a and b are disqualified persons with respect to trust within the meaning of sec_4946 sec_507 defines the term substantial_contributor to include the creator of the trust by early termination trust will distribute lump sums to a b and the charities equal to the actuarial value of their interests in trust taking into account the net-income and make-up provisions of trust and the distributions are also treated as a constructive_sale or exchange between a b and the charities generally payments to a and b from trust would constitute self-dealing however because the distribution to a and b equals the actuarial value of the income_interest taking into account the net-income provisions of the trust the exception to self- plr-118943-04 dealing provided by sec_53_4947-1 applies and the distribution will not be an act of self-dealing furthermore because the designated charities are public_charities sec_4941 does not apply to the transaction between a b and the charities the appropriate calculation of the actuarial value of the income_interest of trust taking into account the net-income provisions of trust requires the use of a reasonable method for the calculation which does not inappropriately inflate a and b’s interest to the detriment of the charitable remaindermen one reasonable method to calculate the actuarial value of the income and remainder interests is the following the computation of the remainder_interest is found using a special factor as indicated in sec_1_7520-3 the special remainder factor is found by using the methodology stated in sec_1_664-4 for computing the factor for a remainder_interest in a unitrust with the following modification where sec_1_664-4 provides an assumption that the trust’s stated payout percentage is to be paid out each year instead the assumed payout shall be that of a fixed percentage which is equal to the lesser_of the trust’s stated payout percentage or the sec_7520 rate for the month of termination the special factor for the non-charitable payout interest i sec_1 minus the special remainder factor based on this methodology the calculation of a’s income_interest in trust may be demonstrated as follows the sec_7520 rate for d3 is b percent assuming the termination occurred on d3 the lesser_of this rate and trust’s stated payout percentage is b percent a and b’s assumed ages as of their nearest birthdays are both c based on table 90cm interest at b percent an unadjusted payout rate of b percent and quarterly payments made at the end of each quarter the present_value of the remainder_interest in a unitrust which falls in at the death of the last of two persons aged c is dollar_figure362 for each dollar_figure of the trust estate the present_value of the payout interest in the same unitrust until such death is dollar_figure minus dollar_figure362 or dollar_figure638 for each dollar_figure of the trust estate in this case the income beneficiaries are not expected to receive more than they would during the full term of the trust under the above-described methodology for valuing their interest in a crut with a net_income make-up feature further it is represented that state law allows for early termination under the facts presented in addition a and b’s personal physicians have conducted a physical examination of a and b and have stated that they find no medical_condition expected to result in a shorter-than-average longevity under sec_1_72-9 a and b have each signed a similar statement under penalties of perjury furthermore because the effect of the transaction is to vest the income_interest and remainder_interest in the remainder beneficiaries trust no longer will be a split- interest trust under sec_4947 and sec_507 will not apply plr-118943-04 accordingly we hold as follows the proposed early termination of trust will not be subject_to termination_tax under sec_507 and will not constitute an act of self-dealing under sec_4941 as to a and b or as to trust using the methodology described above for the date of termination ruling sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property is the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1001 generally provides that in determining gain_or_loss from the sale or disposition of a term_interest_in_property that portion of the adjusted_basis of the interest which is determined under sec_1014 or sec_1015 to the extent that the adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded sec_1001 defines a term_interest_in_property to include an income_interest in a_trust however sec_1001 states that the term_interest rule described in sec_1001 shall not apply to a sale_or_other_disposition of property that is a part of a transaction in which the entire_interest in property is transferred to any person or persons sec_1_1001-1 provides that for purposes of determining the gain_or_loss from the sale_or_other_disposition of a term_interest_in_property a taxpayer shall not take into account that portion of the adjusted_basis of such interest which is determined pursuant to sec_1015 relating to the basis_of_property acquired by gift or by a transfer in trust to the extent that such adjusted_basis is a portion of the adjusted uniform basis of the entire property as defined in sec_1_1014-5 sec_1_1001-1 states that the exception in sec_1001 applies when the entire_interest in property is sold or otherwise_disposed_of as part of a single transaction to a third person or persons sec_1015 provides that if property is acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer plr-118943-04 sec_1_1015-2 provides that the principles stated in sec_1_1015-1 apply in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a uniform basis and that the proportionate parts of that basis represented by the interests of the life_tenant and remainder_interest holder are determined under rules provided in sec_1_1014-5 however see sec_1001 through discussed above sec_1222 provides that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than one year sec_1221 defines the term capital_asset as property held by the taxpayer with certain listed exceptions not applicable here sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if the property has the same basis in the taxpayer's hands as it would have in the hands of that other person revrul_72_243 1972_1_cb_233 provides that the proceeds received by the life_tenant of a_trust in consideration for the transfer of the life tenant's entire_interest in the trust to the holder of the remainder_interest are treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 the right to income_for_life from a_trust estate is a right in the estate itself see 157_f2d_235 2d cir cert_denied 330_us_826 although the proposed transaction takes the form of a distribution of the present values of the respective interests of a b and the charities in substance it is a sale of a and b’s interest to the charities the amount received by a and b as a result of the termination of trust is an amount received from the sale_or_exchange of a capital_asset under sec_1015 a and b’s basis in the life_estate is a portion of the entire basis of the property and the disposition of a and b’s interest is not part of a transaction in which the entire_interest in trust is transferred to a third party therefore under sec_1001 a and b’s adjusted_basis in their interest is disregarded a and b’s holding_period in the life interest exceeds one year accordingly under sec_1222 the entire amount_realized by a and b as a result of the early termination of trust will be long-term_capital_gain this ruling is conditioned on any assets distributed in-kind from trust being distributed on a pro-rata basis between a b and the charities except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed as to whether trust otherwise qualifies as a charitable_remainder_unitrust under sec_664 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent plr-118943-04 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
